Citation Nr: 1744992	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  17-34 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1964 to March 1966 in the U.S. Army as a light weapons infantryman, including service in Vietnam.  He was awarded the Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2017 decision of the Philadelphia, Pennsylvania Pension Center of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is not blind nor does he have uncorrectable vision; he is not a patient in a nursing home, and does not have a single disability rated as 100 percent disabling.

2.  The Veteran does not have a factual need for aid and attendance nor is he housebound at any time during the appeal period.


CONCLUSION OF LAW

The criteria for special monthly pension have not been met. 38 U.S.C.A. §§ 1521, 1513 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.351, 3.352 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies the VA's duties to notify and assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

The Veteran and his representative have not raised any other argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Special Monthly Pension

Veteran contends he is entitled to a special monthly pension.  See Veteran's March 2017 claim.

A pension is payable to veterans of a period of war because of non-service-connected disability or age.  The basic entitlement exists if the veteran: (1) served in the active military, naval or air service for ninety (90) days or more during the period of war; (2) is permanently and totally disabled from non-service-connected disability not due to his own willful misconduct, or is 65 years of age or older; and (3) meets the specified net worth requirements and does not have an annual income in excess of the applicable maximum annual pension rate.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.274.

Special monthly pension is warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran will be considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set for in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the veteran'' condition is such that it would require him to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran was born in 1942 and is 65 years of age or older.  Veteran served from April 1964 to March 1966, which includes six months in Vietnam and about eighteen months during a period of war.  The Veteran meets the requirements for a non-service-connected pension.  38 U.S.C.A. §§ 1513, 1521.  The Veteran does not have a disability rated as 100 percent disabling with additional disabilities independently ratable at 60 percent or more.  The Veteran's combined disability rating for pension is 30 percent.  Therefore, he can only establish entitlement if he can establish that he is in need of regular aid and attendance or is permanently housebound. 

A February 2017 examination for housebound status or permanent need for regular aid and attendance noted that the Veteran had several disabilities, but only listed "osteoarthritis" and "kidney failure" as restricting daily activities and functions.  Veteran was not confined to the bed, he was able to feed himself, prepare his own meals, and handle his own finances, and did not need assistance in bathing or tending to other hygiene needs and did not require home nursing care.  The examiner noted gait was normal, but posture and general appearance were reported as "gait w[ith] difficulty," Veteran's walking and bending were limited and  lower extremity motion was limited, he was unable to left more than 5 pounds, he had limited motion of the spine due to back pain, and had poor balance due to vertigo.  The Veteran spent his time "mostly at home," but leaves the house to go grocery shopping and to go to medical appointments.  The examiner stated that going to medical appointments was "hard [because] they are on the mainland [(] every three months)," a reference to the fact that the Veteran lives on an island separate from the Puerto Rico mainland.

VA treatment records do not report any issues with the Veteran's ability to care for hygiene or with ambulation.  For example, an October 2016 VA medical opinion noted normal hygiene and a May 2016 VA record noted the Veteran was ambulatory in no apparent distress and had no issues with extremities or other health issues which would affect activities of daily life.  Additionally, the Veteran lives alone.  See October 2016 VA PTSD examination.  The only medical evidence of record reporting any issues which possibly could affect daily activities in or out of the home was a notation in the October 2016 VA medical opinion "some recent memory difficulties."

The representative submitted a April 2017 statement which stated "[t]his Veteran due to his renal condition can[no]t protect himself from the hazards and dangers of his immediate environment and are NOT able to perform routine activities of daily living without the assistance of another." (capitalization in the original) 

Based on a review of the record, the Board finds that special monthly pension is not warranted.  There is no claim or evidence that the Veteran is bedridden, in a nursing home, or is blind or nearly blind.  He is able to undertake the routine activities of daily living without the assistance of another.  The Board has considered the representative's statement regarding inability to perform routine daily activities due to a renal condition.  Theoretically, the representative may be competent to report that he witnessed, or the Veteran told him that, the Veteran's renal condition impacted daily living.  However, this lay statement is not credible.  It is contradicted by the record, which contain statements from clinicians regarding the Veteran's daily activities.  As such, the representative's statement is entitled to low probative weight and does not outweigh the more probative medical evidence.

The Veteran has no vision deficits other than the need for corrective lenses.  He is not a patient in a nursing home because of mental or physical incapacity and is not bedridden or permanently confined to his home.  The Veteran has not described any loss of function that warrants a factual need for aid and attendance. The March 2017 examiner found the Veteran can prepare meals and feed himself, does not need assistance to bathe, tend to other hygiene needs, or manage medication.  The Veteran can protect himself from the hazards and dangers of his immediate environment and is able to perform routine activities of daily living including outside the home without the assistance of another.  The Board also notes that he lives alone and that he is able to perform his own household chores and all activities of daily living.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


